I am of the same opinion. Mrs. Phillips was a poor and indigent person having no visible means of support. She was in the county of Grafton, and had no legal settlement in any town, nor any relation chargeable with her support in the county of Sullivan. Mr. Pattee, knowing her to be thus poor and indigent, procured her removal from the county of Grafton to the county of Sullivan. What more is necessary to bring the case within the strictest letter of the statute? It is argued, on behalf of Grafton county, that there must be some culpable intent shown, on the part of Mr. Pattee, before the order of removal can be made. Granting that to be so, what is wanting to constitute the offence described in section 9 of the statute? He had all the knowledge required, that is knowledge that Mrs. Phillips was poor, c., and with that knowledge did all the act necessary to constitute the offence, that is brought and left her in Sullivan county. The defendants' argument seems to assume that something more was necessary — that some moral turpitude must be shown. Doubtless there must be an intent to do what is forbidden by law; but, in a case like this, there can be no question but the act conclusively establishes the intent; — see a useful discussion of this point in the recent case of Queen v. Hicklin, Law Rep., 3 Q. B. 360.
Upon the facts stated, I think there can be no doubt but that the offence prohibited by section 9 has been committed, inasmuch as Mr. Pattee must be taken to have intended the natural consequences of his act, which was a violation of law, and that an order of removal should be made according to the prayer of the petition.
STANLEY, J., C. C. I am of the same opinion. Mrs. Phillips was poor, and unable to support herself. She had no relations of sufficient ability to support her. She had no legal settlement in this state. She was a resident of the county of Grafton, and that county had been *Page 348 
applied to to assist her. Mr. Pattee, one of the commissioners for that county, knew all the material facts about her; and knowing them, he employed James Kimball to carry her and leave her in the county of Sullivan. It is argued, on behalf of the defendants, that no culpable intent is shown on the part of Mr. Pattee; but the acts being shown, the intent is an inference from them. That he intended to throw the burden of her support upon Sullivan county, there can be no manner of doubt. His acts are consistent with no other theory. Such an act is precisely what the statute was intended to prohibit.
The prayer of the petition should therefore be granted, and the order for removal made.